DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Examiner is requesting that the Applicant amend the claims of the instant invention in a corresponding manner so that the claims drawn to the secondary battery module and the claims drawn to the method of producing a secondary battery module mirror each other.  If the amendments to the respective inventions do not correspond, the Examiner will be given a reason to restrict the claims of the secondary battery from the claims of the method of producing a secondary battery module.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements (IDSs), submitted June 26, 2020 and December 8, 2021, have been received and considered by the Examiner. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gap E and gap F 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: line 2 of claim 1 recite “both sides in the laminating direction, in the laminating direction, to one side of the terminal”.  The second occurrence of “in the laminating direction” appears to be repetitive.  Appropriate correction is required.

Claim Interpretation
The Examiner is interpreting the secondary laminate as being pressed in both inward and outward directions.  The pressing may include: (1) compressing the secondary laminate; and (2) expansion of the secondary laminate during charging as a result of the heat produced during the electrochemical reaction that occurs.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the holes" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that the limitation is amended to recite “each of the terminals is inserted into one of the plurality of holes”.
Claim 1 recites in line 13 and in line 15 “an outside in the laminating direction”.  It is unclear where “an outside in the laminating direction” is located. 
Claim 2 recites the limitation "the holes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that the limitation is amended to recite “the plurality of holes”.
The term “substantially” in claim 3 line 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 3 in lines 3-4 “gaps provided on an outside of the holes and the terminals in the laminating direction differ depending on the laminating direction”.  
It is unclear whether these gaps are the same different as gap E and gap F.  For examination purposes, the Examiner is interpreting the “gaps” as gaps that are different than gap E and gap F.  
It is also unclear what “differ” means.  Do the gaps different in size, i.e. width, depth, etc.?  If not in size, how do the plurality of holes differ?
Claim 4 in line 2 recites “the plurality of holes different depending on the laminating direction.  It is unclear what “differ” means.  Do the plurality of holes differ in size, i.e. width, depth, etc.?  If not in size, how do the plurality of holes differ?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 2 and 9 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim et al. (US 2011/0287299).
Regarding claim 1, Kim et al. teaches a secondary battery module, comprising:
a secondary battery having a wide surface and a narrow surface, and a terminal (electrode terminals 12, 13) provided protruding from the narrow surface (Fig. 1);
a secondary battery laminate in which a plurality of the secondary batteries are laminated so that the wide surfaces are caused to face each other and the terminals are oriented toward one side (Fig. 1); and
a busbar case (insulating guide 50) provided so as to face a side on which the terminals of the secondary battery laminate are provided (Fig. 1), wherein:
the busbar case has a plurality of holes at positions respectively corresponding to the terminals (Fig. 1); and 
the terminals are inserted into the holes (Figs. 1 and 4).

M > (A-B) x (N-1)... Formula (1),
wherein A is a length from an end of one side of the terminal of the secondary battery, in a state in which the secondary battery laminate has not been pressed, in the laminating direction, to one side of the terminal of the adjacent secondary battery in the laminating direction (occurs before the secondary battery laminate is charged), B is a length from an end of one side of the terminal of the secondary battery, in a state in which the secondary battery laminate has been pressed from both sides in the laminating direction, in the laminating direction, to one side of the terminal of the adjacent secondary battery in the laminating direction (as the secondary battery laminate is being charged and before the charged secondary battery laminate is discharged), and the relation satisfies A>B, where N is the number of the secondary batteries in the laminating direction.  
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding claim 2, Kim et al. teaches a secondary battery module wherein the holes are provided in sections where the respective terminals of the secondary batteries which are adjacent at least in the laminated direction are considered a pair (Figs. 1 and 4).  
Regarding claim 9, Kim et al. teaches a method of producing a secondary battery module, comprising:
an arrangement step of arranging a plurality of square secondary batteries, each provided with a terminal in a protruding manner, in a cell holder (Figs. 1 and 4); and
pressing step of pressing the plurality of secondary batteries in a laminating direction after the arrangement step {The Examiner is interpreting this limitation as pressing in both inward and outward directions.  As a result of this limitation, the instant limitation is anticipated by any assembled battery module having a busbar case coupled 
in the arrangement step, the terminals of the second batteries are inserted into holes provided on the busbar case (Figs. 1 and 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2011/0287299).
Regarding claim 3, Kim et al. teaches a secondary battery module wherein: the plurality of holes have substantially a same length in the laminating direction (Fig. 1). Kim et al. is silent regarding gaps provided on an outside of the holes and the terminals in the laminating direction differ depending on the laminating direction.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the secondary battery module of Kim et al. wherein gaps provided on an outside of the holes and the terminals in the laminating direction differ depending on the laminating direction when doing so provides the desired overall size of the secondary battery module.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).
Regarding claim 4, Kim et al. is silent regarding a secondary battery module wherein the plurality of holes differ depending on the laminating direction.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the secondary battery module of Kim et al. wherein the plurality of holes differ depending on the laminating direction when doing so provides the desired overall size of the secondary battery module. The size of an article is not a matter of invention. See In re Rose
Regarding claim 5, modified Kim et al. is silent regarding a secondary battery module wherein a size of the gaps increases from an inside of the laminating direction toward an outside of the laminating direction.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the secondary battery module of Kim et al. wherein a size of the gaps increases from an inside of the laminating direction toward an outside of the laminating direction when doing so provides the desired overall size of the secondary battery module. The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).
Regarding claim 6, modified Kim et al. teaches a secondary battery module wherein:
one pair of lashing plates (end plate 14) is provided on either end of the secondary battery laminate in the laminating direction (Fig. 1);
the one pair of lashing plates is connected via a cell block (upper plate 16) provided so as to face the narrow surface of the secondary battery (Fig. 1); and
the secondary battery laminate is lashed in a state of being pressed in the laminating direction (Fig. 1).
Regarding claim 7, modified Kim et al. is silent regarding a secondary battery module wherein the secondary battery laminate is provided in a plurality of rows; and the cell block is provided between the plurality of secondary batteries laminates.  However, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the secondary battery laminate of modified Kim et al. by arranging the secondary battery laminate into a plurality of rows; and In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Regarding claim 8, modified Kim et al. is silent regarding a secondary battery module wherein the cell block and the busbar case are formed integrally.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cell block and the busbar case of modified Kim et al. such that the cell block and the busbar case are formed integrally, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993) (MPEP 2144.04 (V-B)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724